Citation Nr: 1042558	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-32 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1957 to February 
1958.  He had additional service in the reserves from September 
1960 until June 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Noise exposure during the Veteran's military service contributed 
to his current bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss and tinnitus were incurred 
in service.  38 U.S.C.A §§ 1110, 1131, 1154(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Usually, before addressing the merits of a claim for VA 
disability benefits, the Board is required to ensure that VA's 
duties to notify and assist obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, however, 
since this decision constitutes a complete grant of the benefits 
sought on appeal, there is no possible prejudice to the Veteran 
even assuming, for the sake of argument, these obligations have 
not been satisfied.  38 C.F.R. § 20.1102 (harmless error).  So a 
discussion of VA's efforts to satisfy these obligations is 
unnecessary inasmuch as the claims are being granted, regardless, 
meaning satisfaction of these obligations ultimately is 
inconsequential.

II.  Factual Background and Legal Analysis

The Veteran claims that he developed bilateral hearing loss and 
tinnitus as a result of repeated exposure to excessively loud 
noise (acoustic trauma) during his military service.  And for the 
reasons and bases set forth below, the Board finds that the 
evidence supports his claims, so they must be granted.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999).

Certain chronic diseases, including organic disease of the 
nervous system such as sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Service connection is permissible for any disease diagnosed after 
discharge, if the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

With respect to the first and perhaps most fundamental 
requirement of establishing the Veteran has the claimed 
disability, the U. S. Court of Appeals for Veterans Claims 
(Court/CAVC) has indicated that the threshold for normal hearing 
is from zero to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155 (1993), citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  
But before service connection may be granted for hearing loss it 
must be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will only 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.



It is not necessary the Veteran satisfy these threshold minimum 
requirements of § 3.385 while in service, including at time of 
separation, only that he does currently to have a ratable 
disability, and so long as there is a medically sound basis upon 
which to attribute the post-service findings to injury in 
service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. 
at 159.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Here, the results of several audiological evaluations confirm the 
Veteran has a bilateral (i.e., right and left ear) hearing loss 
disability according to these VA standards listed in § 3.385.  Of 
note, when his hearing was tested in July 2010, the auditory 
threshold at 4000 Hz was greater than 40 decibels in each ear.  
Additionally, he has submitted competent statements indicating he 
has tinnitus.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  See Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  Because, by its very 
nature, it is inherently subjective, the Veteran is competent to 
attest to having it, even as a layman.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

So resolution of this appeal turns on whether there also is 
competent and credible evidence etiologically linking the 
Veteran's bilateral hearing loss and tinnitus to his military 
service - including especially to the type of acoustic trauma 
alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").

The Veteran claims that he sustained acoustic trauma from 
repeated exposure to cannon, rifle, and pistol fire during his 
active duty service, as well as subsequently while in the 
reserves.  He has denied any significant noise exposure in any 
other capacity, including occupationally or recreationally in his 
civilian life.  This is significant because, even as a layman, he 
is competent to attest to factual matters of 


which he has first-hand knowledge, such as being exposed to high 
levels of noise while in service versus while not in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay 
evidence is one type of evidence that must be considered, 
and competent lay evidence can be sufficient in and of itself).

Unfortunately, the Veteran's service treatment records (STRs) are 
unavailable concerning his active duty service from August 1957 
to February 1958, and only a few STRs are available concerning 
his subsequent service in the reserves.  In this circumstance VA 
has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist the Veteran in developing 
his claims, and to explain the reasons and bases for its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  But 
missing STRs, alone, do not obviate the need for him to still 
have medical nexus evidence supporting his claims by suggesting a 
correlation between his currently claimed conditions and 
his military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
That is to say, missing STRs, while indeed unfortunate, do not 
lower the threshold for an allowance of a claim; there is no 
reverse presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-
93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

What the available STRs show is that the Veteran had a left ear 
hearing loss disability when evaluated in September 1960.  
Audiometric testing of this ear revealed a 10-decibel loss at the 
1000 and 2000 Hz levels, and a 50-decibel loss at the 4000 Hz 
level.  Testing of his right ear revealed a 10-decibel loss at 
the 1000, 2000, and 4000 Hz levels.  Findings were not recorded 
for the 3000 Hz level.  Thus, these findings show a left ear 
hearing loss disability according to VA standards (i.e., § 3.385) 
at the time he began serving in the reserves in September 1960.

In other words, the Veteran's left ear hearing loss began some 
time prior to his service in the reserves.  So he had pre-
existing hearing loss in this ear when he began his reserve 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (a Veteran 
is presumed to be in sound condition when entering service, 
except for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or a disease 
existed prior to service and was not aggravated by service).  See 
also Smith v. Shinseki, 24 Vet. App. 40 (2010) (indicating the 
language of 38 U.S.C. § 101 and 1112-1137 clearly indicates that 
the presumptions of service connection and aggravation do not 
apply where the claim is based on a period of active duty to 
training (ACDUTRA) or inactive duty training (INACDUTRA) in the 
reserves)).

But this does not rule out the possibility that the hearing loss 
in this ear began during his prior active duty service from 
August 1957 to February 1958, especially since there are no STRs 
from that earlier period of service to either confirm or rule 
this out.

His STRs during his reserve service also include the report of an 
audiological evaluation performed in June 1985, which clearly 
shows a hearing loss disability in both ears according to VA 
standards (i.e., § 3.385).  Audiometric testing of his right ear 
revealed a 5-decibel loss at the 1000 and 2000 Hz levels, a 10-
decibel loss at the 3000 Hz level, but a 40-decibel loss at the 
4000 Hz level.  Testing of his left ear revealed a 5-decibel loss 
at the 1000 Hz level, a 15-decibel loss at the 2000 Hz level, but 
a 60-decibel loss at the 3000 and 4000 Hz levels.  So he had 
sufficient hearing loss in each ear, in the upper frequencies, to 
satisfy the requirements of § 3.385 to be considered a disability 
by VA standards.

Regarding the etiology of this hearing loss - and in particular 
whether it is attributable to or dates back to the Veteran's 
military service, two supporting medical nexus opinions 
specifically attribute this bilateral hearing loss to noise 
exposure during the Veteran's military service.  In a November 
2007 letter, J.S., Au.D., noted that audiological evaluations 
performed in December 1991, February 1997, and September 1997 had 
indicated the Veteran has bilateral hearing loss.  She also 
stated the Veteran's "hearing sensitivity can be consistent with 
noise exposure" and then added, "[u]nprotected noise exposure 
to sound sources such as cannon fire, rifle and pistol fire, are 
correlated with high intensity noise levels and may result in 
hearing loss."

In addition to this opinion, D.G., NBC-HIS, in a September 2007 
letter, also attributed the Veteran's hearing loss and tinnitus 
to military noise exposure.  D.G indicated that he had reviewed 
the Veteran's history and enclosed an audiogram as proof of his 
findings.  Based on his review of the Veteran's history, D.G. 
opined that the Veteran has bilateral hearing loss and tinnitus 
"consistent with acoustical trauma."  He added that, "[i]n my 
opinion these conditions are more likely than not due to 
unprotected noise exposure from his military duties."

In light of these competent and credible supporting opinions, the 
Board finds that service connection for bilateral hearing loss 
and tinnitus is warranted.  Since most of the Veteran's STRs are 
missing, it is difficult to pinpoint the date of onset of his 
hearing loss and tinnitus.  However, the fact that he reported 
that his only significant noise exposure was during service - as 
he denied both recreational and occupational noise exposure 
outside of service - tends to support the notion of the noise 
exposure in service being the only possible source of his later 
diagnosed bilateral hearing loss and tinnitus.  There is no 
equally competent and credible evidence refuting this notion.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  

The two nexus opinions from J.S. and D.G. support the Veteran's 
claims of these conditions being related to noise exposure during 
his military service, as opposed to any intervening or 
intercurrent causes.  These opinions appear to be based on the 
Veteran's self-reported history, rather than an independent 
review of his claims file.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent medical 
evidence).  But this is not dispositive of the probative value of 
these supporting opinions.  In Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court indicated that the Board may not 
disregard a favorable medical opinion solely on the rationale it 
was based on a history given by the Veteran.  Rather, the Board 
may only reject a medical opinion based on the Veteran's self-
reported history if the Board also rejects the statements of the 
Veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in even greater detail, how 
to assess the probative weight of medical opinions and the value 
of reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
underlying decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims file, without an 
explanation of why that failure compromised the value of the 
medical opinion.  In contrast, the Court held that, in rejecting 
the other private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), and 
thus, the Board's rejection was not based solely on the failure 
to completely review the claims file.

Here, for the reasons and bases discussed, there is no reason to 
question the Veteran's competency or credibility regarding the 
level of noise exposure he had in service and when he resultantly 
began experiencing hearing loss and tinnitus.  Therefore, these 
doctor's opinions linking his hearing loss and tinnitus to that 
noise exposure in service, as opposed to any additional exposure 
at other times in his life, are not compromised by their reliance 
on his self-reported history.


Consequently, the Board finds that the evidence supports the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  An absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is obvious or definite etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, these claims 
are granted, especially when resolving all reasonable doubt 
regarding the etiology of these conditions in the Veteran's favor 
in terms of whether they are attributable to the noise exposure 
during his military service.  38 C.F.R. § 3.102


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


